Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail exchange with Dr. Matthais Scholl on 03/15/2022.
The application has been amended as follows: Claim 2 is hereby canceled. 
Reasons for Allowance
Claims 1 and 3-6 are allowed
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a ceramic material comprising Co0.5Ti0.5TaO4 having a trirutile structure. 
The closest prior art is considered to be Hyun et al., which discloses (Zn1-xCox)TiNb2O8 at Page 7 line 253 from the machine translation, as well as ZnTi(Nb1-yTay)2O8
Applicant’s expert affidavit states that a skill person in the art would not arrive at the ceramic material comprising Co0.5Ti0.5TaO4 having a trirutile structure via the disclosures in Hyun (see Affidavit from 11/12/2021 at bullet point #7, first sentence). Examiner has considered this position and finds it convincing. Therefore, it would not have been obvious to modify the teachings of Hyun to arrive at a ceramic material comprising Co0.5Ti0.5TaO4 having a trirutile structure.
Furthermore, as Applicant details in the Remarks dated 11/12/2021, Hyun does not disclose a ceramic material comprising Co0.5Ti0.5TaO4 having a trirutile structure, therefore claim 1 avoids Hyun as prior art and is thus allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed because they depend on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered and they are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731